Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’ reply dated 08/25/2021 has been received. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 2-3 and linking claims 1,10-13,15-16 and 21-35 in the reply filed on 12/23/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection of claims 1-3, 10-13,15,16,21-35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

1a) Claims 1-3,10,13,16,21-31 and 33-36 remain rejected under 35 U.S.C. 103 as being unpatentable over WO2014/197421 (Biotime; IDS) and CN105435244 (‘244, 03/30/2016)

Regarding claim 1, Biotime discloses a method for regeneration in damaged (for example wound repair, claim 21) or aging tissue in a subject by contacting one or more cells of the subject with one or more induced tissue regeneration (iTR) factors (p 39, ln 32-34), wherein the one or more iTR factors comprises a nucleic acid (p 28, ln 10-11), "In general, an iTR factor can be, e.g., a small molecule, nucleic acid, oligonucleotide". Biotime discloses the method of claim 1 wherein one or more nucleic acids encodes TERT (telomerase; p 42, ln 25-31 "In some embodiments, an iTR factor is administered to a subject in combination with vectors expressing the catalytic component of telomerase .... Said co-administration of the iTR factor with the telomerase catalytic component is particularly useful wherein the target tissue is from an aged subject and the subject is human"). In teaching that the subject can be human, Biotime meets the limitations of claim 16. With regard to newly added claim 36, Biotime teaches, “Other inventive methods comprise use of an iTR factor in the ex vivo production of living, functional tissues, organs, or cell-containing compositions to repair or replace a tissue or organ lost due to damage.” 

Thus, Biotime discloses the method of claim 1 with the exception of wherein the iTR comprise a nucleic acid encoding LIN28A. However, Biotime does teach that the iTR factors repair damaged or aging tissue in a subject by inducing an embryonic pattern of gene expression in one or more cells of the subject (p 39, ln 32-34 p 27, ln 28-32, p 28, ln 4-8 p 5, ln 14-16. At page 27 ln 11-15). Biotime teaches that primitive animals capable of tissue 


Additionally, ‘244 taught introduction of a nucleic acid encoding Lin28A using an AAV vector (claims 34-35) promotes wound healing and inhibits scar formation (claims 28-31) 
Given the teachings related to the use of an AAV encoding Lin28A in tissue regeneration by ‘244 and that Biotime teaches that iTR factors induce an embryonic pattern of gene expression in the cells, and that LIN28 is a de-differentiation transcription factor associated with cell pluripotency, one of ordinary skill in the art would have found it obvious to utilize Lin28A as an iTR in the method of Biotime. One would have been motivated to use Lin28 as an iTR because Biotime taught that Lin28 was effective at de-differentiating cells back to an embryonic state, which Biotime taught is important in tissue regeneration. One would have had a reasonable expectation of success in carrying out the combination as the use of Lin28 alone was already known to aid in tissue regeneration.

Regarding claims 3 and 22, Biotime discloses the method of claim 2, wherein the nucleic acid comprises RNA or mRNA (p 27, ln 33-35)
Regarding claims 10 and 33, Biotime discloses the method of claim 1, wherein the one or more iTR factors are combined with a hydrogel or hyaluronic acid (p 42, ln 14-24 "In some embodiments, an iTR factor is administered in a composition (e.g., a solution) comprising one 

Regarding claim 13, Biotime teaches administration of the TERT gene to the one or more cells of the subject increases expression of telomerase (p 26, ln 1-3 "In another aspect of the invention, the telomerase catalytic component, including but not limited to the human gene TERT, is transiently expressed in the target cells or tissues in which TR is to be induced, to extend the proliferative capacity of the somatic cells thereby facilitating TR"; p 42, ln 25-31 "In
some embodiments, an iTR factor is administered to a subject in combination with vectors expressing the catalytic component of telomerase .... Said co-administration of the iTR factor with the telomerase catalytic component is particularly useful wherein the target tissue is from an aged subject and the subject is human").

	Regarding claims 23-27 limiting the disease to be treated, this is given little patentable weight as it is recited in the preamble, no effect is required by the claims and it would be obvious givens the success of Lin28A in other regenerative situations to use Lin28A in other situations where regenerative activity is desired. 
	Applicant argues that they have amended the claims to require that the method not result in the one or more cells of damaged tissue revert to pluripotent stem cells. Applicant argues that Biotime teaches use of combinations of de-differentiation factors to produce iPS cells (referencing Biotime page 13, lines 6-10). This paragraph of Biotime does discuss what iPS cells are and that the de-differentiation factor combination of KLF4, SOX2, MYC and OCT4 or SOX2, OCT4, NANOG and LIN28 can revert cells to pluripotency. However, there is no evidence on the record that LIN28A in combination with TERT, OCT4 or KLF4 (which is not SOX2, OCT4, Yu (2007, Science, 318:1917-1920) taught that removal of either of Oct4 or SOX2 from the combination prevented formation of reprogramed pluripotent cells (see Figure 1). Thus, to obtain pluripotent cells using Lin28, OCT4 or SOX2 must be present. No evidence has been found from a thorough search of the art that Lin28 in combination with any one of OCT4, TERT or KLF4 leads to pluripotency. In fact, Han (2011, Antioxid Redox Signal, 15:1799-1820), Menendez (2015, Cell Cycle, 14:3801-3811), and Chakritbudsabong (2021, Frontiers in Cell and Developmental Biology, 9:1-16) references, as examples, teach Lin28 as lending a supporting role, aiding in efficiency and maintenance of pluripotency, but that it is not necessary for pluripotency to be obtained. Applicant is also directed to the final paragraph of col. 1, page 2402 of Tsaliakis submitted with the IDS file 08/25/2021.


1b) Claims 1-3,10,13,16,21-33 and 36 remain rejected under 35 U.S.C. 103 as being unpatentable over WO2014/197421 (Biotime; IDS) and Shyh-Chang (2013, Cell, 155:778-792; IDS).
Regarding claim 1, Biotime discloses a method for regeneration in damaged (for example wound repair, claim 21) or aging tissue in a subject by contacting one or more cells of the subject with one or more induced tissue regeneration (iTR) factors (p 39, ln 32-34), wherein the one or more iTR factors comprises a nucleic acid (p 28, ln 10-11), "In general, an iTR factor can be, e.g., a small molecule, nucleic acid, oligonucleotide". Biotime discloses the method of claim 1 wherein one or more nucleic acids encodes TERT (telomerase; p 42, ln 25-31 "In some embodiments, an iTR factor is administered to a subject in combination with vectors expressing the catalytic component of telomerase .... Said co-administration of the iTR factor with the Other inventive methods comprise use of an iTR factor in the ex vivo production of living, functional tissues, organs, or cell-containing compositions to repair or replace a tissue or organ lost due to damage.” 
Thus, Biotime discloses the method of claim 1 with the exception of wherein the iTR comprise a nucleic acid encoding LIN28A. However, Biotime does teach that the iTR factors repair damaged or aging tissue in a subject by inducing an embryonic pattern of gene expression in one or more cells of the subject (p 39, ln 32-34 p 27, ln 28-32, p 28, ln 4-8 p 5, ln 14-16. At page 27 ln 11-15). Biotime teaches that primitive animals capable of tissue regeneration are able to do so by recapitulating embryonic development and that TR-resistant mammals are resistant to transition back to an embryonic state. Biotime further teaches that LIN28 is an embryonic stem cell specific de-differentiation transcription factor associated with cell pluripotency. Biotime teaches that any combination of transcription factors including Oct4, KLF4 and Lin28 can de-differentiate cells, meeting the limitations of claim 2. 
Additionally, Shyh-Chang taught Lin28a reactivation/expression improved hair regrowth (claim 26-27), accelerated regrowth of cartilage, bone, epidermis (claim 29) and mesenchyme in damaged tissue. Figure 3A shows no scarring where skin regenerated over the ear punches (claims 30-31).
Given the teachings related to the use of Lin28A in tissue regeneration by Shy-Chang and that Biotime teaches that iTR factors induce an embryonic pattern of gene expression in the cells, and that LIN28 is a de-differentiation transcription factor associated with cell pluripotency, one of ordinary skill in the art would have found it obvious to utilize Lin28A as an iTR in the method of Biotime. One would have been motivated to use Lin28 as an iTR because 

Regarding claims 3 and 22, Biotime discloses the method of claim 2, wherein the nucleic acid comprises RNA or mRNA (p 27, ln 33-35)
Regarding claims 10 and 33, Biotime discloses the method of claim 1, wherein the one or more iTR factors are combined with a hydrogel or hyaluronic acid (p 42, ln 14-24 "In some embodiments, an iTR factor is administered in a composition (e.g., a solution) comprising one or more compounds that polymerizes or becomes cross-linked or undergoes a phase transition in situ following administration to a subject, typically forming a hydrogel").

Regarding claim 13, Biotime teaches administration of the TERT gene to the one or more cells of the subject increases expression of telomerase (p 26, ln 1-3 "In another aspect of the invention, the telomerase catalytic component, including but not limited to the human gene TERT, is transiently expressed in the target cells or tissues in which TR is to be induced, to extend the proliferative capacity of the somatic cells thereby facilitating TR"; p 42, ln 25-31 "In
some embodiments, an iTR factor is administered to a subject in combination with vectors expressing the catalytic component of telomerase .... Said co-administration of the iTR factor with the telomerase catalytic component is particularly useful wherein the target tissue is from an aged subject and the subject is human").

	Regarding claims 23-25 limiting the disease to be treated, this is given little patentable weight as it is recited in the preamble, no effect is required by the claims and it would be 
With regard to controlled release as recited in claim 32, Shyh-Chang taught controlled expression of Lin28A using an inducible transgene.
Applicant argues, similar to above, that Biotime does not teach that administration of Lin28 does not revert cells to pluripotency (as is now required by the claims) and that Shyh-Chang does not cure this defect in Biotime. There is no evidence on the record that LIN28A in combination with TERT, OCT4 or KLF4 (which is not SOX2, OCT4, NANOG and LIN28) is sufficient to revert cells to pluripotency. In fact, Yu (2007, Science, 318:1917-1920) taught that removal of either of Oct4 or SOX2 from the combination prevented formation of reprogramed pluripotent cells (see Figure 1). Thus, to obtain pluripotent cells using Lin28, OCT4 or SOX2 must be present. No evidence has been found from a thorough search of the art that Lin28 in combination with any one of OCT4, TERT or KLF4 leads to pluripotency. In fact, Han (2011, Antioxid Redox Signal, 15:1799-1820), Menendez (2015, Cell Cycle, 14:3801-3811), and Chakritbudsabong (2021, Frontiers in Cell and Developmental Biology, 9:1-16) references, as examples, teach Lin28 as lending a supporting role, aiding in efficiency and maintenance of pluripotency, but that it is not necessary for pluripotency to be obtained. Applicant is also directed to the final paragraph of col. 1, page 2402 of Tsaliakis submitted with the IDS file 08/25/2021.

Applicant argues that Shyh-Chang teaches at page 779 that Lin28 has been used to reprogram human somatic cells into iPS cell. This statement references Yu et al (2007) who taught use of Lin28 in combination with Oct4, Klf-4 and Sox2, not in combination with TERT, or KLF4 to achieve pluripotency. Applicant is referred above with regard ot the argument that Biotime does not teach wherein cells are not reverted to pluripotency. 

 2) Claims 1,34 and 35 remain rejected under 35 U.S.C. 103 as being unpatentable over WO2014/197421 (Biotime) and Shyh-Chang (2013, Cell, 155:778-792) in view of Nowakowski (2013, Acta Neurobiologiae Experimentalis, 73:1-18).
Biotime and Shyh-Chang meet the limitations of claim 1 as set forth above. Neither reference teaches use of an AAV vector. However, Nowakowski teaches advantages of using AAV vectors in nucleic acid delivery. Nowakowski teaches multiple advantages of AAV including that they can be non-integrating (thus expression can be made transient), they can infect numerous cell types, certain known serotypes can be cell type specific, they have low immunogenicity and high efficiency of transduction (see pages 4-5).
It would have been obvious at the time of filing to use AAV vectors to transduce cells according to the methods of Biotime and Shyh-Chang to arrive at the invention as claimed. One would be motivated to use AAV vectors as Nowakowski taught advantages of using AAV in gene therapy (in vivo gene delivery). One would have a high expectation of success in carrying out the combination as AAV vectors are long and well-known vectors for nucleic acid delivery. 
Applicant argues that Nowakowski fails to teach the deifciencies of Biotime and Shyh-Change., However, as set forth above, with exception to claims 34-35, there are no deificencies with the combination of Biotime and Shyh-Chang.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632                                                                                                                                                                                                        g I mis